Citation Nr: 1410048	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-30 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from August 1983 to August 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).


FINDING OF FACT

The Veteran's current bilateral hearing loss was also shown during his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In October 2008, the Veteran filed his present claim seeking service connection for bilateral hearing loss that began during service.  In multiple written statements of record, the Veteran has asserted that he began to have problems with his hearing in scuba school, noting that the cold water gave him earaches.  He further discussed in-service exposure to gunfire, explosives and scuba diving as well as indicated that his hearing further deteriorated after he began post-service treatment for hepatitis C.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

However, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's DD Form 214 indicated that his military occupational specialty (MOS) was Rifleman (for three years and seven months) and Reconnaissance Man, Parachute and Scuba Qualified (for one year and ten months).  Awards included a Rifle Expert Badge.  The Veteran completed Scuba Divers and Airborne courses. 

Service treatment records contained numerous audiogram reports.  In a July 1983 service enlistment examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
20
15
20
20
LEFT
15
25
25
30
30

In a July 1984 reference audiogram, it was noted that reference was established following exposure to noise duties.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
25
15
25
30
LEFT
15
25
25
25
30



In a September 1984 service scuba/airborne examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
30
25
25
25
LEFT
35
35
30
35
40

In a March 1985 reference audiogram, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
30
20
25
25
LEFT
10
25
25
30
35
 
An additional March 1985 treatment note detailed that the Veteran's audiogram results met diving standard. 

In an August 1985 service airborne examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
25
15
25
30
LEFT
15
25
25
30
25

The examiner indicated that the Veteran had mild high frequency hearing loss bilaterally that was stable.


In a May 1986 reference audiogram, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
25
20
30
20
LEFT
10
30
25
25
40

In a June 1987 reference audiogram, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
30
20
15
35
LEFT
20
30
25
30
35

In a July 1987 service separation examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
30
25
30
35
LEFT
15
30
20
15
35

The examiner noted that Veteran had hearing loss unchanged from entry. 

In an April 1989 post-service VA general medical examination report, the Veteran's ears were marked as normal. 

An October 2006 private audiogram from Southern Oregon Audiology Center was associated with the record.  In an October 2006 statement, a private treatment provider, C. D. F., M.S., indicated that the Veteran demonstrated a communicational type hearing deficit and recommended binaural amplification followed by annual hearing evaluations and hearing protection in loud noise.

VA treatment records dated from 2006 to 2012 reflected findings of partial hearing loss.  The Veteran was noted to have decreased hearing bilaterally on whisper test in October 2006.  In November 2008, the Veteran indicated that he was working, caring for rental homes.  

In a May 2009 VA mental disorders examination report, the Veteran discussed his post-service occupational history.  It was noted that he worked in a packing house in 1987 for six years, worked in a cabinet company doing maintenance then building cabinets, ran his own advertising business from 1999 to 2001, was employed part time at Harry and David for four years, and served a prison sentence for 48 months until release in 2006. 

In a May 2009 VA fee-based audiology examination report and audiological case history, the Veteran complained of constant hearing loss.  He reported becoming aware of hearing loss for two to three years as well as having earaches with cold water exposure during active service.  It was noted that the Veteran was in reconnaissance in service, worked in the bakery of a retail store after service, and last went hunting in 1982.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
50
45
55
60
LEFT
40
50
50
55
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.  

After reviewing the claims file and examining the Veteran, the examiner diagnosed mild to moderately-severe sensorineural hearing loss in both ears, good speech recognition ability in both ears, and normal tympanograms.  The examiner acknowledged that the Veteran had several hearing tests in service, noting that a hearing test at entrance showed a mild hearing loss in both ears with hearing tests in 1984, 1985, 1986, and 1987 showing the same hearing loss.  The examiner indicated that there was no evidence of a significant threshold shift in either ear from 1983 to 1987.  The examiner opined that the Veteran entered service with a preexisting hearing loss in both ears and that the hearing loss was not aggravated by or made worse by military service.  The examiner then stated that the Veteran's hearing loss was not caused by noise exposure in service. 

In an August 2009 VA ear disease examination report, the examiner reiterated that the Veteran's bilateral hearing loss onset before 1983 and was constant.

In a May 2010 VA treatment note, the Veteran indicated that had a hearing test and was told he had 30 to 50 percent hearing loss.  He asserted that he would like hearing aids.  He further reported that he was in the Marines for four years on a "recon team" with exposure repeatedly to gunfire, explosives and scuba diving.

Based upon a longitudinal review of the record, the Board concludes that service connection is warranted for bilateral hearing loss.  As an initial matter, post-service VA audiology examination results dated in May 2009 clearly reflected a bilateral hearing disability for VA benefit purposes under 38 C.F.R. § 3.385.

The Board has also considered the Veteran's statements concerning in-service noise exposure, as well as his documented duty assignments.  Service personnel records, including his DD Form 214, demonstrated that the Veteran served as Rifleman and Reconnaissance Man with parachute and scuba qualifications.  The Veteran's reported duties comport with the nature of his MOS and his duty stations.  There is no evidence of record demonstrating that the Veteran was not exposed to noise from gunfire, explosives, and scuba diving during active service as asserted.  As such, the Board finds the Veteran's report of in-service noise exposure competent and credible evidence.

In this case, the Board is cognizant that audiological findings noted on the Veteran's July 1983 enlistment examination report reflected a degree of hearing loss in each ear.  However, the listed audiological findings clearly do not show a bilateral hearing loss disability as defined by VA in 38 C.F.R. § 3.385 on enlistment.  In addition, in-service reference audiograms dated in September 1984, May 1986, and June 1987 showed a left ear hearing loss disability as defined by VA.  The July 1987 service separation examination report also showed a right ear hearing loss disability as defined by VA in 38 C.F.R. § 3.385.  

The Veteran can attest to factual matters of which he had first-hand knowledge, such as exposure to loud noise in service and hearing loss since scuba training during active service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  There was also no evidence of record demonstrating acoustic trauma or any substantial occupational or recreational noise exposure following the Veteran's active duty discharge.  Based on the above, the Board finds the Veteran's assertions of experiencing decreased hearing acuity since active duty service as credible evidence.  

As a bilateral hearing loss disability for VA purposes was clearly noted during service, the Board will award entitlement to service connection for the chronic disease of bilateral sensorineural hearing loss, considered an other organic disease of the nervous system, on that basis.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board also finds that the May 2009 VA examiner's medical opinion is inadequate for adjudication purposes and is of little probative value, as the examiner did not properly discuss the evidence of record in the context of rebutting the presumption of soundness or addressing the clear findings of a bilateral hearing loss disability for VA purposes during service, considered a showing of a chronic disease during service.

In view of the totality of the evidence, including the Veteran's documented in-service MOS and in-service findings of a bilateral hearing loss disability for VA purposes, current findings of s bilateral hearing loss disability for VA purposes, the decreased probative value of the May 2009 VA examination report, and the competent and credible lay assertions of in-service noise exposure and continuous symptoms of decreased hearing acuity since service, the Board has determined that the Veteran's current bilateral hearing loss was incurred during his military service and entitlement to service connection for bilateral hearing loss is warranted.  



ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


